office_of_chief_counsel internal_revenue_service memorandum number release date cc pa posts-110431-11 uilc date july to associate area_counsel newark group small_business self-employed from william v spatz senior counsel branch procedure administration subject summons inquiry regarding the stored communications act u s c this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 should the service’s administrative_summons seeking from an internet service provider isp the contents of a customer’s e-mails that are less than days old -- ie the summons requests all e-mails from a specified date through the date of the isp’s compliance with the summons - be withdrawn as inconsistent with the stored communications act u s c would it be sensible under the circumstances - in which the isp is headquartered in the ninth circuit and the revenue_officer is interested primarily in obtaining very recent leads to the taxpayer’s potential assets from the contents of the e-mails at issue - for the service to reissue a modified administrative_summons on the isp for the contents of the customer’s e-mails that are more than days old ie from a specified date until another specified date that is more than days before the issue_date of the new summons may the revenue_officer issue a modified administrative_summons to the isp for the non-content information for electronic communications_services specified in u s c posts-110431-11 sec_2703 for the customer eg name address length and type of service and means of payment as referred to in irm exhibit rev conclusion sec_1 yes the summons the service issued to the isp should be withdrawn for violating the sca in particular the summons requests from a provider of electronic communication services the isp the contents of electronic communications including all e-mails for an isp customer that have been in electronic storage by the isp for the days preceding the service’s issuance of the administrative_summons and prospectively after the date_of_issuance until the date the isp complies with the summons in violation of u s c sec_2703 this section of the sca provides in pertinent part that a governmental entity may require an isp or other provider of electronic communications_services to disclose the contents of an electronic communication the isp has maintained in electronic storage for days or less only pursuant to a warrant issued under the procedures described in the federal rules of criminal procedure by a court of competent jurisdiction the procedures described in federal rule_of criminal procedure for a warrant to seek electronically stored information were not followed by the revenue_officer in this case further the revenue_officer would not be eligible to seek a warrant for the civil as opposed to criminal tax law provisions he is engaged in seeking to enforce in this case no as a practical matter it would not be sensible for the revenue_officer in this case to reissue a modified administrative_summons to the isp seeking only the contents of the isp customer’s e-mails from a date certain until another specified date that is more than days before the issue_date of the new summons the sca u s c sec_2703 a - b does permit a governmental entity to require an isp to produce the contents of an isp customer’s electronic communications that have been in electronic storage for more than days in response to an administrative subpoena including an irs summons in such cases the governmental entity must either provide prior notice of the administrative subpoena to the customer or the governmental entity may provide the customer with delayed notice of the subpoena if the conditions and procedures described in u s c for such delayed notice to the customer are followed including a required written certification by a supervisory official in a recent case the sixth circuit opined that the sca provisions which allow a governmental entity to require an isp to produce the contents of a customer’s e-mails which are more than days old without a properly authorized warrant upon a showing of probable cause violated the fourth_amendment as an unreasonable search and seizure and were unconstitutional 631_f3d_266 6th cir reh’g and reh’g en_banc denied u s app lexi sec_5007 6th cir date the isp in the sixth circuit went on to hold that the government relied in good_faith in warshak upon the provisions at issue of the sca - allowing the government to obtain the contents of the e-mails at issue via a subpoena or via a court order requiring a reasonable showing of relevance and materiality to an ongoing criminal investigation rather than probable cause - so the court declined to apply the exclusionary rule to the evidence the government obtained via the subpoena and court order under sca procedures warshak pincite consequently the petitions for rehearing en_banc that were filed posts-110431-11 the present case is headquartered within the ninth circuit rather than the sixth circuit but the isp has advised counsel that it does not intend to comply voluntarily with the summons the ninth circuit has not yet addressed the constitutionality of the provision of the sca that the sixth circuit opined was unconstitutional but the ninth circuit has previously opined that the contents of certain electronic messages were protected by the fourth_amendment and it has discussed possible constitutional distinctions between the contents of electronic communications and the non-content information associated with a customer’s use of electronic communications in short we do not believe there is any reasonable possibility that the service will be able to obtain the contents of this customer’s e-mails that are more than days old through a modified summons upon this isp without protracted litigation if at all moreover the revenue_officer has indicated that he is primarily interested in this case in the opportunity to look for the most recent potential collection leads in the customer’s e-mails the most recent e-mails the sca permits the service to seek via an administrative_summons would surely contain only stale leads by the time any protracted litigation with the isp and any intervenors and likely amici could practically be concluded yes the current controversy concerning the constitutionality under the fourth_amendment of the sca permitting governmental entities to obtain the content of more than 180-day old customer e-mails and other electronic communications from an isp by means short of a court-approved warrant upon a showing of probable cause should not affect the service’s ability to continue to use an administrative_summons to obtain from an isp the non-content records concerning a customer’s electronic communication services which are described in u s c sec_2703 a model summons attachment that requests this non-content information from an isp was contained in the date version of irm exhibit -10 which is currently being republished in irm chapter the ninth circuit and other courts have recognized that a warrant is not required by the constitution for a government_entity to require an electronic communications provider to produce a customer’s non-content information regarding an electronic communication see 512_f3d_500 9th cir cert_denied sub nom 129_sct_249 the government’s use of a court- approved computer surveillance analogue to a pen register for telephone calls disclosing the to and from addresses for a customer’s e-mail messages was not a search for fourth_amendment purposes 604_f3d_161 4th cir cert_denied 130_sct_3442 a customer’s subscriber information provided to an isp is not protected by a fourth_amendment privacy expectation in re sec_2703 order u s dist lexis e d va date the wikileaks twitter order case pursuant to u s c sec_2703 the service may continue to use an administrative_summons upon an isp with no notice to the affected customer to request inter alia the means and source of payment for the isp’s with the sixth circuit in date were filed only by defendants warshak and his mother the united_states did not file a petition for rehearing of the sixth circuit’ sec_2010 decision in warshak the electronic frontier foundation a privacy advocacy group participated in an amicus role at some stages of the warshak case and has done so in other cases involving these sca issues posts-110431-11 electronic communication services to the customer including any credit card or bank account number through follow-up requests based on this isp customer payment information if sought in a new summons the revenue_officer may indirectly obtain some of the potential collection asset leads he is interested in pursuing further in this case background the service is seeking to collect more than a quarter million dollars assessed against an apparent shell entity taxpayer which received large tax refunds arising from improperly claimed tax_credits the revenue_officer is seeking to identify sources from which collection may be made including from the assets of a suspected alter ego of the taxpayer to learn more about the suspected alter ego’s finances specifically to whom and where the suspected alter ego may have transferred ---- funds the revenue_officer served a summons upon an isp headquartered within the ninth circuit the summons requests the contents of the suspected alter ego’s electronic messages and other communications for a period exceeding two years through the date of the isp’s compliance with the summons the revenue_officer indicates ---- is particularly interested in receiving the most recent e-mails those the suspected alter ego sent or received within the last days before the isp complies with the summons in response to the summons the isp first sent the revenue_officer a letter informing him of some of the relevant sca limitations contained in u s c sec_2703 a - b and in a subsequent conversation a representative of the isp informed counsel that the isp would not voluntarily comply with the summons in large part due to the recent warshak decision by the sixth circuit you requested our advice on how to proceed with respect to the summons additional discussion steven warshak an owner operator of small businesses was convicted in for fraud and money laundering in connection with the false marketing of enzyte his criminal conduct involved a series of advertisements on television and the internet it also included his practice of enrolling persons who responded to the advertisements in auto-ship programs for enzyte without their consent and his practice of misrepresenting his businesses’ chargeback records for unsatisfied customers to various merchant banks that had agreed to process the credit card payments received by the warshak businesses in the government first formally requested that one of warshak’s isps prospectively preserve the contents of any e-mails to and from warshak’s e-mail account to prevent them from being automatically deleted via post office protocol from the isp’s server after warshak downloaded the messages next in the government issued a subpoena to the isp pursuant to u s c sec_2703 requiring the isp to turn over the content of some of the e-mails that it had begun preserving the previous year several months later in the government obtained a further ex_parte court order pursuant to u s c sec_2703 requiring the isp to surrender the contents of additional e-mails preserved from warshak’s account in all the government compelled the isp to reveal the contents of approximately big_number posts-110431-11 e-mails warshak did not receive notice of either the subpoena or the order until more than a year later warshak pincite the sixth circuit began with the proposition that a fourth_amendment search occurs when the government infringes upon an expectation of privacy that society is prepared to consider reasonable the court said this standard breaks down further into two discrete inquiries first whether the target of the investigation has manifested a subjective expectation of privacy in the object of the challenged search and second whether society is willing to recognize that expectation as reasonable the sixth circuit found that warshak plainly manifested a subjective expectation that his e-mails would be shielded from outside scrutiny the court found that answering whether society was willing to recognize an expectation of privacy in the contents of e-mails as reasonable was of great importance because of the prominent role that email has assumed in modern communication and because the fourth_amendment must keep pace with the inexorable march of technological progress or its guarantees will wither and perish the sixth circuit looked first for guidance to the case of 389_us_347 where government agents had affixed an electronic listening device to the exterior of a public phone booth and had used the device to intercept and record several phone conversations in katz the supreme court found that this electronic interception of the contents of a conversation constituted a search under the fourth_amendment notwithstanding the fact that the telephone company a third party had the capacity to monitor and record the calls for its own business reasons the sixth circuit further observed that the contents of letters receive similar fourth_amendment protection despite the fact that sealed letters are handed over to perhaps dozens of mail carriers any one of whom could tear open the envelopes that separate the private words from the world outside warshak pincite in further support of the proposition that the contents of e-mails deserve the same societal protection from a warrantless search as the contents of traditional paper mail or a telephone conversation the sixth circuit cited to portions of the ninth circuit’s forrester decision which had found the non-content portions of e-mail messages eg the senders and receivers were unprotected by the fourth_amendment and different in character from the contents of the e-mails which had not been obtained without a warrant in that case warshak pincite forrester pincite importantly the supreme court in the pen register case of 442_us_735 distinguished pen registers from more intrusive surveillance techniques on the ground that pen registers do not acquire the contents of communications but rather only the addressing information associated with phone calls the sixth circuit also relied upon findings from a ninth circuit case that was reversed by the supreme court significantly the supreme court did not adopt those findings instead it chose to assume them arguendo or comment on without deciding their merits warshak pincite city of ontario v quon 130_sct_2619 rev’g 529_f3d_892 9th cir explicitly assuming only arguendo that quon had a reasonable expectation of privacy in the text messages sent on the pager provided to him by the city and observing that the judiciary risks error by elaborating posts-110431-11 too fully on the fourth_amendment implications of emerging technology before its role in society has become clear in warshak pincite the sixth circuit ultimately held and announced the intended application of its decision as follows the government may not compel a commercial isp to turn over the contents of a subscriber’s emails without first obtaining a warrant based on probable cause therefore because they did not obtain a warrant the government agents violated the fourth_amendment when they obtained the contents of warshak’s emails moreover to the extent that the sca purports to permit the government to obtain such emails warrantlessly the sca is unconstitutional however we disagree that the sca is so conspicuously unconstitutional as to preclude good- faith reliance it was not plain or obvious that the sca was unconstitutional and it was therefore reasonable for the government to rely upon the sca in seeking to obtain the contents of warshak’s emails of course after today’s decision the good-faith calculus has changed and a reasonable officer may no longer assume that the constitution permits warrantless searches of private e- mails since warshak was decided commentators and government officials have observed that the decision is only binding within the four states comprising the sixth circuit commentator casey perry opined that it remains unclear how the rest of the nation will treat the warshak decision and the good_faith exception would continue to exist in each circuit until a similar case is heard and decided and in his date testimony before the senate judiciary committee cameron f kerry general counsel u s department of commerce stated warshak is the law only in the sixth circuit and the u s government is determining whether to seek supreme court review and u ntil such time as the court squarely addresses the issue the law as to what protection the fourth_amendment affords to the messages and other customer content transmitted and stored electronically will be unsettled at the same hearing before the senate judiciary committee associate deputy attorney_general james a baker cautioned legislators to consider carefully whether the existing sca or the sixth circuit’s warshak opinion strikes the correct balance about the privacy interests that society is willing to recognize as reasonable explaining u s v warshak will fourth_amendment protection be delivered to your inbox n c j l tech the electronic communications privacy_act government perspectives on protecting privacy in the digital age before the sen judiciary comm date available at http judiciary senate gov hearings hearing cfm id e655f9e2809e5476862f735da16a199e page testimony of cameron f kerry general counsel u s dept of commerce posts-110431-11 first current law allows for the acquisition of certain stored communications using a subpoena where the account_holder receives prior notice this procedure is similar to that for paper records if a person stores documents in her home the government may use a subpoena to compel production of those documents congress should consider carefully whether it is appropriate to afford a higher evidentiary standard for compelled production of electronically-stored records than paper records second it is important to note that not all federal agencies have authority to obtain search warrants for example the securities_and_exchange_commission sec and federal trade commission ftc conduct investigations in which they need access to information stored as the content of email although those entities have authority to issue subpoenas they lack the ability to obtain search warrants raising the standard for obtaining stored email or other stored communications to a search warrant could substantially impair their investigations third congress should recognize the collateral consequences to criminal_law enforcement and the national security of the united_states if ecpa were to provide only one means - a probable cause warrant - for compelling disclosure of all stored content for example in order to obtain a search warrant for a particular email account law enforcement has to establish probable cause to believe that evidence will be found in that particular account in some cases this link can be hard to establish in one recent case for example law enforcement officers knew that a child exploitation subject had used one account to send and receive child pornography and officers discovered that he had another email account but they lacked evidence about his use of the second account thus congress should consider carefully the adverse impact on criminal as well as national security investigations if a probable cause warrant were the only means to obtain such stored communications please call me if you have any further questions
